382 Mich. 593 (1969)
171 N.W.2d 435
PEOPLE
v.
SHIELDS.
Calendar No. 10, Docket No. 52,191.
Supreme Court of Michigan.
Decided November 3, 1969.
Rehearing denied December 1, 1969.
*594 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and James K. Epskamp, Prosecuting Attorney, for the people.
David N. Andreychuk, for defendant on appeal.
PER CURIAM:
November 22, 1968, this Court granted leave to review People v. Shields, 12 Mich. App. 154. See 381 Mich. 788. Prior to submission of the appeal granted, this Court entered an administrative order under date of October 20, 1969, continuing  as of August 1, 1968  the jurisdiction of the circuit courts which the legislature provided by PA 1939, No 165, as amended,[1] and repealed by PA 1968, No 143.[2]
The order, attached hereto as an appendix, explains itself. Entry thereof eliminates need for presentation and determination of this appeal and clears the way for proceedings on remand as ordered by the Court of Appeals.
The judgment of the Court of Appeals, remanding for a psychiatric examination of the defendant Shields and, if appropriate, a hearing pursuant to CLS 1961, § 780.505 (Stat Ann 1954 Rev § 28.967 [5]), is affirmed.
T.E. BRENNAN, C.J., and DETHMERS, KELLY, BLACK, T.M. KAVANAGH, and ADAMS, JJ., concurred.
T.G. KAVANAGH, J., took no part in the decision of this case.
*595 APPENDIX
(Administrative Order entered by Supreme Court October 20, 1969.)
"It appearing upon repeal of PA 1939, No 165, that jurisdiction to hear petitions to test the recovery of persons committed as criminal sexual psychopaths under the provisions of said act remains unresolved, that proceedings in various courts wherein relief has been sought have been dismissed with the result that a situation has continued for several months wherein the proper forum for reviewing the propriety of continued custody of persons committed under the provisions of said law remains in question, that protection of the basic rights of such persons and the uninterrupted administration of justice requires designation of a proper forum for hearing said matters until such time as the legislature shall provide clarification, now therefore, pursuant to the provisions of Const 1963, art 6, § 13, and PA 1961, No 236, § 601, the revised judicature act,[1a]
"It is ordered, that until such time as there is further legislative clarification of jurisdiction of proceedings for testing recovery of persons committed under the provisions of said PA 1939, No 165, as amended,[2a] jurisdiction shall continue and proceedings shall be conducted in accordance with the provisions of CL 1948, § 780.507, as amended by PA 1952, No 58 (Stat Ann 1954 Rev § 28.967[7]).
"This order shall constitute a rule of the Supreme Court within Const 1963, art 6, § 13, and shall be effective as of August 1, 1968; the date of effect of the repeal of PA 1939, No 165, as amended."
NOTES
[1]  See MCLA §§ 780.501-780.509 (Stat Ann 1954 Rev and Stat Ann 1967 Cum Supp §§ 28.967[1]-28.967[9]).  REPORTER.
[2]  See MCLA 1969 Cum Supp §§ 330.35b, 780.501-509 (Stat Ann 1969 Cum Supp §§ 14.825[2], 28.967[1]-28.967[9]).  REPORTER.
[1a]  MCLA § 600.601, Stat Ann 1962 Rev § 27A.601.  REPORTER.
[2a]  See MCLA §§ 780.501-780.509 (Stat Ann 1954 Rev and Stat Ann 1967 Cum Supp §§ 28.967[1]-28.967[9]).  REPORTER.